

116 S2420 IS: End Child Trafficking Now Act
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2420IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mrs. Blackburn (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to require a DNA test to determine the familial
			 relationship between an alien and an accompanying minor, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the End Child Trafficking Now Act. 2.DNA TestingThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 211 the following:
			
				211A.Familial relationship documentary requirements
 (a)In generalExcept as provided in subsection (b), an alien who has attained 18 years of age may not be admitted into the United States with a minor.
 (b)ExceptionsAn alien described in subsection (a) may be admitted into the United States with a minor if— (1)the alien presents to the Secretary of Homeland Security—
 (A)one or more documents that prove that the alien is a relative or guardian of the minor; and
 (B)a witness that testifies that the alien is a relative or guardian of the minor; or
 (2)a DNA test administered by the Secretary of Health and Human Services proves that the alien is a relative of the minor.
 (c)Administration of DNA testThe Secretary of Homeland Security shall request, and the Secretary of Health and Human Services shall administer, a DNA test only in a case in which the Secretary of Homeland Security is unable to determine, based on the evidence presented under paragraphs (1) and (2) of subsection (b), that the alien is a relative or guardian of the minor accompanying the alien.
					(d)Denial of consent
 (1)AlienAn alien described in subsection (a) is inadmissible if— (A)the Secretary of Homeland Security determines that the alien has presented insufficient evidence under subsection (b)(1) to prove that the alien is a relative of the minor; and
 (B)the alien refuses to consent to a DNA test. (2)MinorA minor accompanying an alien who is inadmissible under paragraph (1) shall be treated as an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
 (e)DNA test resultsIn a case in which the results of the DNA test fail to prove that the alien described in subsection (a) is a relative of a minor accompanying the alien, an immigration officer shall conduct interviews as necessary to determine whether the alien is a relative or guardian of the minor.
 (f)ArrestAn immigration officer may arrest, pursuant to section 287, an alien described in subsection (a) if the immigration officer—
 (1)determines, after conducting interviews pursuant to subsection (d), that the alien is not related to the minor accompanying the alien; and
 (2)has reason to believe that the alien is guilty of a felony offense, including the offenses of human trafficking, recycling of a minor, and alien smuggling.
 (g)DefinitionsIn this section— (1)MinorThe term minor means an alien who has not attained 18 years of age.
 (2)Recyclingthe term recycling means, with respect to a minor, that the minor is being used to enter the United States on more than 1 occasion, by an alien who has attained 18 years of age and is not the relative or the guardian of the minor.
 (3)Relativethe term relative means an individual related by consanguinity within the second degree, as determined by common law..
		3.Criminalizing recycling of minors
 (a)In generalChapter 69 of title 18, United States Code, is amended by adding at the end the following:  1430.Recycling of minors (a)In generalWhoever, being 18 years of age or over, knowingly uses, for the purpose of entering the United States, a minor to whom the individual is not a relative or guardian, shall be fined under this title, imprisoned not more than 10 years, or both.
 (b)RelativeIn this section, the term relative means an individual related by consanguinity within the second degree as determined by common law.. (b)Clerical amendmentThe table of sections for chapter 69 of title 18, United States Code, is amended by adding at the end the following new item:
				1430. Recycling of minors..